Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Drawings filed on October 19, 2020 have been approved by the U. S. examiner.

Specification
The Applicants’ Substitute Specification filed on October 19, 2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Joseph Pritchett, Applicants’ Attorney, on 09 December 2021.

The application has been amended as follows: 
In claim 22 line 3, between “porous” and “body” please delete “a”.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The international examiner has offered at least JP 2009 102 184 A as an alleged anticipatory “X”-type reference in the Written Opinion associated w/ PCT/JP2019/035790 (i. e. the Applicants’ parent application).  The invention described in the English abstract and also the figure printed w/ this English abstract associated w/ JP 2009 102 184 A is directed to a method for reforming hydrocarbons by using a burner.  At least the English abstract associated w/ this JP 2009 102 184 A does not have anything to do w/ the Applicants’ claimed system and process for discharging and recovering a solid product from a reaction chamber (as embraced in the scope of all of the Applicants’ independent claims).  Hence, the U. S. examiner will not offer any 102 or 103 rejections against any of the Applicants’ independent claims (or the claims directly or indirectly dependent thereon) based on the teachings provided in this JP 2009 102 184 A reference (either alone or combined w/ other art).
One of the more relevant references discovered from the search of the U. S. examiner is WO 99 043 608 A1.  The abstract associated w/ this WO 99 043 608 A1 describes a process for what appears to be the direct decomposition of a hydrocarbon gas over a nickel or a nickel/copper catalyst into hydrogen gas (i. e. the same field of endeavor as the Applicants’ invention: please note at least paragraph number 12 in the Applicants’ specification).  The invention described in this WO 99 043 608 circumvents the problem of the deactivation of the nickel or nickel/copper catalyst attributed to the deposit of carbon on the surface of the catalyst by either oxidizing the carbon w/ air or by a steam gasification technique (please note at least the abstract associated w/ this WO 99 043 608 A1).  However, the Applicants’ specification in paragraph number 13 urges that the Applicants’ invention (is able to decompose the hydrocarbon gas: please note paragraph numbers 11 and 12 in the Applicants’ specification) by a technique that allows (some?) of the produced carbon covering the surface of the catalyst to function and act as a catalyst (evidently, for promoting the conversion of the hydrocarbon gas into hydrogen).  
In conclusion, all of the Applicants’ claims have been allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
	WO 2007 100 333 A1; U. S. Pat. 6,995,115 B2; U. S. Pat. 6,852,668 B2; U. S. Pat. 6,653,005 B1; U. S. Pat. 5,213,770 and U. S. Pat. 3,342,751.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736